EXHIBIT 10.11I SECOND AMENDMENT OF JOHN BEAN TECHNOLOGIES CORPORATION EMPLOYEES’ RETIREMENT PROGRAM PART II UNION HOURLY EMPLOYEES’ RETIREMENT PLAN (AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2012) WHEREAS , John Bean Technologies Corporation (the “Company”) maintains the John Bean Technologies Corporation Employees’ Retirement Program Part II Union Hourly Employees’ Retirement Plan, as amended and restated, effective as of January 1, 2012 (the “Plan”); WHEREAS , the Company now deems it necessary and desirable to amend the Plan in certain respects; and WHEREAS, this Second Amendment shall supersede the provisions of the Plan to the extent those provisions are inconsistent with the provisions of the amendment. NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company under Section 11.1 Plan Amendment or Termination of the Plan, the Plan is hereby amended in the following respects, effective January 1, 2015: 1. Section 1-1 of Supplemental 1 is hereby amended to add the following sentence to the end thereof which shall read as follows: Notwithstanding any Plan provision to the contrary, (a)no Employee shall become an Eligible Employee or a Participant on or after January 1, 2015; (b) any Special Election Participant who incurs a Severance From Service Date and is subsequently re-employed on or after January 1, 2015 following such Severance From Service Date, shall not be eligible to recommence participation in the Plan following such date of reemployment that occurs on or after January 1, 2015; and (c) except with respect solely to the determination of whether a Participant has attained his or her Early Retirement Date, no Participant shall accrue any future Year of Credited Service on or after January 1, 2015 (January 1, 2018, with respect to a Special Election Participant). 2.
